In a medical malpractice action, the defendant Samuel Stone, M.D., P. C. appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Scholnick, J.), dated January 5, 1996, as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The appellant Samuel Stone, M.D., P. C. (hereinafter Stone), contends that the court erred in denying its motion for summary judgment dismissing the complaint insofar as asserted against it. While the appellant admits involvement in the medical care rendered to the infant plaintiff, it claims that its involvement was minimal. However, the record indicates that Stone was the general pediatrician for the infant plaintiff during the infant’s admission to the defendant hospital for the surgical management of a tumor. In opposition to the appellant’s motion the plaintiffs submitted the affirmation of a physician expert which set forth both his qualifications and the specific factors in the infant plaintiff’s medical records leading to his conclusion that the hospital’s pediatric group failed to diagnose the infant plaintiff’s ulcers. The plaintiffs’ expert, a neurologist, was qualified to render an opinion in the specialty of neurosurgery or pediatrics (see, Humphrey v Jewish Hosp. & Med. Ctr., 172 AD2d 494), and his affirmation was sufficient to defeat the appellant’s cross motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320, 326-327; Menzel v Plotnick, 202 AD2d 558; Somoza v St. Vincent’s Hosp. & Med. Ctr., 192 AD2d 429). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.